Citation Nr: 0003659	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome.  

2.  Entitlement to service connection for cataract of the 
left eye, secondary to service-connected keratitis.  

3.  Entitlement to a compensable evaluation for keratitis of 
the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
organic brain syndrome is plausible and capable of 
substantiation.

2.  There is no evidence linking the cataract of the left eye 
the service-connected keratitis.  

3.  The keratitis of the left eye does not have any current 
active pathology or result in incapacitating episodes.  
Corrected visual acuity is 20/40 in the service-connected 
left eye and the nonservice-connected right eye.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cataract of the left eye as secondary to service-connected 
keratitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for 
organic brain syndrome is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The criteria for a compensable evaluation for keratitis 
of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.84a, Diagnostic Codes 6001, 6079 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims for Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

1.  Service Connection for Cataract of the Left Eye
 as Secondary to Service-Connected Keratitis.

A well-grounded claim for secondary service connection 
requires evidence of a connection between the claimed 
disability and a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  The appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See Grivois v. Brown, 6 Vet. App. 136 (1994).  

In this case, the veteran has given his lay opinion as to 
causation and has not provided any evidence of a medical 
connection from a qualified medical professional.  He has not 
identified any treating physician or other source from which 
such pertinent evidence might be available.  See Epps, 9 Vet. 
App. at 344.  

In accordance with 38 U.S.C.A. § 5103 (West 1991), the March 
1999 statement of the case informed the veteran that evidence 
of a plausible relationship was required for a well-grounded 
claim.  The veteran responded, in his appeal, that he could 
not afford a medical expert opinion.  The requirement for 
evidence of a connection is a threshold requirement that 
there be some evidence to support the claim.  Such minimal 
evidence is usually found in reports or brief notes from the 
physician who is treating the veteran.  While an extensive 
opinion paper may have greater weight at the merits stage, at 
the threshold stage of a well grounded claim, it is only 
required that there be some evidence of a connection from a 
competent source such as a doctor, optometrist, or other 
trained medical professional.  There is no such opinion here.  
In his appeal, the veteran asked that VA help him obtain an 
opinion.  However, the Court has stated that the veteran must 
first submit some evidence that the claim is well grounded 
before VA can assist him by obtaining an extensive medical 
opinion.  See Morton, 12 Vet. App. at 486.  As there is no 
evidence from a physician or other competent medical source 
which links the cataract of the left eye to the 
service-connected keratitis or any other service-connected 
disability, the claim is not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a).  

The service personnel records show service in combat in 
Korea.  The provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not provide assistance in establishing that there is a 
connection between a claimed disability and a service-
connected disability.  Medical evidence is required.  
Cf. Kessel v. West, 13 Vet. App. 9 (1999) (en banc), appeal 
docketed (Fed. Cir.): Arms v. West 12, Vet. App. 188 (1999).  


2.  Service Connection for Organic Brain Syndrome

The service medical records show the veteran sustained mortar 
fragment wounds to the left cheek in July 1953, providing 
evidence of injury in service.  An April 1998 VA examination 
diagnosed organic brain syndrome, providing competent 
evidence of current disability.  Additionally, on the April 
1998 VA examination, the examiner diagnosed the organic brain 
syndrome as secondary to a head injury, and discussed the 
head injury in service.  This is competent evidence of a 
nexus between the head injury in service and the current 
disability.  Cf. Epps, 126 F.3d at 1468.  Accordingly, the 
three elements of evidence required for a well grounded are 
present and the Board finds that the claim is well grounded.  
38 U.S.C.A. § 5107(a); see Caluza, 7 Vet. App. at 506.  

I1.  Increased Evaluation for Keratitis of the Left Eye

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) as his assertion that his service-
connected disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  All 
relevant facts have been properly developed and the VA has 
completed its duty to assist the veteran in the development 
of this increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The Board has considered the history of the 
disability in accordance with 38 C.F.R. §§ 4.1, 4.2 (1999).  
The service medical records show the veteran was hospitalized 
from July to October 1953.  The eye diagnoses included 
keratitis disciformis, left eye, acute, cause undetermined, 
improved.  Left eye vision was 20/200.  The left eye showed a 
granulomatous nodular generalized nebulization of the cornea 
through all layers.  It was felt that the veteran had 
disciform keratitis which was a localized subacute non-
suppurative inflammation of the corneal parenchyma of a 
chronic nature and benign character.  The prognosis was 
considered good as it would not lead to loss of the eye, 
although treatment was of no particular value.  On the March 
1954 examination for separation from service, left eye visual 
acuity was 20/50, uncorrected.  Subsequent to service 
discharge, a May 1954 VA examination found that the veteran's 
pupils were round, regular and equal and reacted to light.  
No eye abnormalities or diagnoses were reported.  A May 1954 
rating decision granted service connection for keratosis, 
left eye, and assigned a noncompensable evaluation.  

In January and February 1957, the veteran was treated in a VA 
hospital for bilateral keratitis.  There were many old 
cervical scars.  The conjunctivae were slightly infected.  
Treatment included antibiotics and the infection disappeared.  
Corrected vision on the day of discharge was 20/30, in each 
eye.  The diagnosis was keratoconjunctivitis, bilateral, 
treated, improved.  

An October 1993 VA examination, pupils were equal and 
reactive to light.  Left eye vision was 20/100 corrected to 
20/25.  There was no eye diagnosis.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The report of the September 1998 VA eye 
examination shows that the veteran denied ocular disease, 
trauma, pain or surgery, and was not under current ophthalmic 
care.  Left eye visual acuity was 20/200 near and 20/80 far, 
corrected to 20/40 near and far.  The left eye had 1+ 
blepharitis.  The cornea and anterior chamber were clear.  
There was 2+ nuclear sclerosis with lamellar separation.  
Slight mottling of macular retinal pigment epithelium was 
reported.  The diagnoses were bilateral cataracts, greater on 
left, and early dry age related maculopathy.  There was no 
diagnosis of keratitis.  

Keratitis in chronic form, is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6001, 6009 
(Note) (1999).  The minimum rating during active pathology is 
10 percent.  Id. 

The veteran has reported episodes of active pathology; 
however, the medical findings are the most probative evidence 
on this point and show that the disorder is not currently 
active.  Therefore, the preponderance of evidence is against 
a 10 percent rating based on continuance of active pathology.  
Further, with corrected visual acuity of 20/40, a 
noncompensable rating is provided by the applicable rating 
criteria.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  


ORDER

Service connection for cataract of the left eye, secondary to 
service-connected keratitis is denied.  The claim of 
entitlement to service connection for organic brain syndrome 
is well grounded, and to this extent only, the appeal as to 
this issue is granted.  A compensable evaluation for 
keratitis of the left eye is denied.  


REMAND

As the claim of entitlement to service connection for organic 
brain syndrome is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The VA examiner in April 1998, recommended a neurologic 
examination and neuropsychologic testing in connection with 
the veteran's organic brain syndrome.  Accordingly, an 
additional examination by the appropriate specialist(s) 
should be conducted.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  

The issue of entitlement to service connection for organic 
brain syndrome is REMANDED to the RO for the following 
actions:  

1.  The veteran should be accorded a VA 
neurologic examination.  Neuropsychologic 
testing and any other necessary tests 
should be conducted.  The examiner should 
review the results of such testing prior 
to completion of the report.  The examiner 
should express an opinion as to whether 
the head injury in service caused organic 
brain syndrome and explain the bases of 
his opinion.  If such an opinion can not 
be provided without resort to speculation, 
the examiner should so state.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination report 
should reflect that such a review was 
made.  

2.   The RO should notify the veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinion requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 



